In this proceeding a writ of certiorari was granted to review the ruling of the district court ordering the plaintiff to surrender certain evidence and appear for medical examination at a distant place. Subsequent thereto, the defendant, to expedite the trial of the case, filed a motion in the lower court to withdraw its request for the evidence and examination, and that court thereupon revoked its order granting the motion. The defendant then filed a motion in this Court to recall the writ on the ground that the issue involved has become a moot question.
The order to which plaintiff objected having been set aside, there remains nothing before us for consideration.
For the above reason, it is ordered that the preliminary writ herein issued is recalled; defendant-respondent to pay all costs of the proceedings in this Court. *Page 700